462 N.W.2d 595 (1990)
In re the Petition for DISCIPLINARY ACTION AGAINST Thomas J. BIETER, an Attorney at Law of the State of Minnesota.
No. C1-90-2230.
Supreme Court of Minnesota.
November 15, 1990.

ORDER
The Director of the Lawyers Professional Responsibility Board filed a petition with this Court alleging that the respondent Thomas J. Bieter has committed professional misconduct warranting public discipline. In the petition, the Director alleges that respondent represented a client in a marriage dissolution matter; that respondent had his client sign at least four pieces of paper which were blank except for a signature line and typed information to be completed by a notary public; that, thereafter, on two separate occasions, respondent had his secretary prepare and notarize affidavits on the presigned sheets; that respondent served and filed these affidavits without first having his client review the affidavits; that each of the affidavits contained minor inaccuracies; and that respondent has, on other occasions, had other clients sign blank sheets for possible future use as affidavits.
After the petition had been filed, respondent entered into a stipulation for discipline with the Director. In the stipulation, the respondent waived all of his procedural rights to hearings as provided in Rule 14, Rules on Lawyers Professional Responsibility. Respondent also waived his right to interpose an answer and unconditionally admitted all of the allegations of the petition. Respondent joined with the Director in recommending that appropriate discipline pursuant to Rule 15, Rules on Lawyers Professional Responsibility, is a public reprimand. Respondent further agreed to the imposition and payment of $750 in costs pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
The Court, having considered all of the facts and circumstances surrounding this matter, the petition of the Director, and the stipulation of the parties, NOW ORDERS:
1. That the respondent, Thomas J. Bieter, hereby is publicly reprimanded pursuant to Rule 15, Rules on Lawyers Professional Responsibility.
*596 2. That the respondent shall pay to the Director the sum of $750 in costs and disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.